   Case 19-40561           Doc 5 Filed 07/08/19 Entered 07/08/19 09:57:45                                       Desc Main
                             UNITEDDocument     Page 1 of 6COURT
                                     STATES BANKRUPTCY
                            FOR THE MIDDLE DISTRICT OF GEORGIA

FRANKS, SIMUEL MYRON                                     *         CHAPTER 13
FRANKS, KATHY DENISE                                     *
                                                         *
        Debtors                                          *         CASE NO.

                                                                               Check if this is a modified Plan, and list below the
                                                                               sections of the Plan that have been changed:

Original Plan


                                         CHAPTER 13 PLAN
                                    MIDDLE DISTRICT OF GEORGIA
                                          (NOT OFFICIAL FORM 113)
Part 1: Notices


To Debtors:                This form sets out options that may be appropriate in some cases, but the presence
                           of an option on the form does not indicate that the option is appropriate in your
                           circumstances. Plans that do not comply with local rules and judicial rulings may
                           not be confirmable.

                           In the following notice to creditors and statement regarding your income status, you must
                           check each box that applies.

To Creditors:              Your rights may be affected by this Plan. Your claim may be reduced, modified, or
                           eliminated.

                           You should read this Plan carefully and discuss it with your attorney if you have one in
                           this bankruptcy case. If you do not have an attorney, you may wish to consult one.

                           If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your
                           attorney must file an objection to confirmation at least 7 days before the date set for the
                           hearing on confirmation unless otherwise ordered by the Bankruptcy Court. The
                           Bankruptcy Court may confirm this Plan without further notice if no objection to
                           confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
                           timely proof of claim in order to be paid under any Plan.

        The following matters may be of particular importance to you. Debtors must check one box on each
        line to state whether or not the Plan includes each of the following items. If an item is checked as
        “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the
        Plan. Any nonstandard provisions placed in any part other than Part 6 are void.


       Limit the Amount of a Secured Claim: The Plan seeks to limit the
 1.1   amount of a secured claim, as set out in Part 3, Section 3.5, which                 Included                  Not Included
                                                                                  U
       may result in a partial payment or no payment at all to the secured
       creditor.

       Avoidance of Liens: The Plan requests the avoidance of a judicial
 1.2   lien or nonpossessory, nonpurchase-money security interest as set out               Included                  Not Included
                                                                                  U
       in the Nonstandard Provisions Part 6.



 1.3   Nonstandard Provisions: The Plan sets out Nonstandard Provisions                    Included                  Not Included
                                                                                  U
       in Part 6.
   Case 19-40561          Doc 5       Filed 07/08/19          Entered 07/08/19 09:57:45             Desc Main
                                         Document             Page 2 of 6
1.4     Income status of Debtors as stated on Official Form 122-C1

        Check One:

                    The current monthly income of the Debtors is less than the applicable median income specified
              U     in 11 U.S.C. §1325(b)(4)(A).

                    The current monthly income of the Debtors is not less than the applicable median income
                    specified in 11 U.S.C. §1325(b)(4)(A).


Part 2: Plan Payments and Length of Plan


2.1.    Plan Payments: The future earnings of the Debtors are submitted to the supervision and control of the
        Trustee and the Debtors (or Debtors’ employer) shall pay to the Trustee the sum of $ 585.00    per month.
        (If the payments change over time include the following.) These Plan payments change to $
        per month on                              .

2.2.    Additional Payments: Additional payments of $                      will be made on
        from                          . (So urce)

2.3.    Plan Length: If the Debtors’ current monthly income is less than the applicable median income specified
        in 11 U.S.C. §1325(b)(4)(A) the Debtors will make a minimum of 36 monthly payments.

        If the Debtors’ current monthly income is not less than the applicable median income specified in 11 U.S.C.
        §1325(b)(4)(A) the Debtors will make payments for a minimum of 57 months.



Part 3: Treatment of Secured Claims


        From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.    Long Term Debts: The monthly payments will be made on the following long-term debts (including debts
        secured by the Debtors’ principal residence): (Payments which become due after the filing of the petition
        but before the month of the first payment designated here will be added to the pre-petition arrearage claim.)

NAME OF CREDITOR          MONTH OF FIRST PAYMENT                 MONTHLY                  CHECK IF PRINCIPAL
                               UNDER PLAN                      PAYMENT AMOUNT               RESIDENCE




3.2.    Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts
        (including debts secured by the Debtors’ principal residence) where the last payment is due after the last
        payment under the Plan. If no monthly payment is designated, the arrearage claims will be paid after the
        short term secured debts listed in Section 3.3 and 3.5

                          ESTIMATED          INTEREST
NAME OF                    AMOUNT              RATE            COLLATERAL                   MONTHLY
CREDITOR                   DUE              (If applicable)                               PAYMENT IF ANY

Home Point Financial      $3,600.00                  Mortgage - Arrears Thru Aug. 2019             $75.00
   Case 19-40561          Doc 5       Filed 07/08/19         Entered 07/08/19 09:57:45               Desc Main
                                         Document            Page 3 of 6


3.3.    Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are
        secured by a purchase money security interest in a vehicle for which the debt was incurred within 910 days
        of filing the bankruptcy petition, or, if the collateral for the debt is any other thing of value, the debt was
        incurred within 1 year of filing. See §1325(a). The claims listed below will be paid in full as allowed.

NAME OF                     AMOUNT           INTEREST          COLLATERAL                     MONTHLY
CREDITOR                    DUE                RATE                                           PAYMENT

Merchants Acceptance      $2,886.00          5%                Kirby Vacuum                      $60.00




3.4.    Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be
        made to the following secured creditors and holders of executory contracts after the filing of a proof of
        claim by the creditor. These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                               ADEQUATE PROTECTION AMOUNT

Merchants Acceptance                                           $ 5.00
Uptown Loan                                                    $ 2.00
Flagship Credit Acceptance                                     $50.00
Motors Acceptance Corporation                                  $ 5.00


3.5.    Secured Creditors Subject to Cramdown: After confirmation of the Plan, the following secured creditors
        who are subject to cramdown, with allowed claims will be paid as follows:

        If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
        If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
        If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
        If you do not intend to cram down the claim, enter “debt” as the value.

NAME OF          AMOUNT            VALUE              INTEREST          COLLATERAL           MONTHLY
CREDITOR           DUE                                  RATE                               PAYMENT AMOUNT

Uptown Loan     $ 990.00           $1,200.00          5%                1997 Isuzu Rodeo            $ 50.00
Flagship Credit $9,279.00          $8,000.00          5%                2014 Dodge Dart             $200.00
Motors Accept. $1,620.00           $4,000.00          5%                1997 Infiniti               $ 70.00



3.6.    Surrendered Collateral: The following collateral is surrendered to the creditor. If the Debtors are
        surrendering the collateral for a specific payment credit or in full satisfaction of the debt, a statement
        explaining the treatment should be indicated in Part 6: Nonstandard Provisions. Upon confirmation of
        this Plan, the stay under §362(a) will terminate as to the collateral only and the stay under §1301 will
        terminate in all respects unless the debt is listed as a classified debt in Paragraph 5.3 of the Plan. An
        allowed unsecured claim resulting from the disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                                               DESCRIPTION OF COLLATERAL
      Case 19-40561        Doc 5      Filed 07/08/19         Entered 07/08/19 09:57:45                Desc Main
                                         Document            Page 4 of 6
3.7.     Debts Paid by Debtors: The following debts will be paid directly by the Debtors:

NAME OF CREDITOR                                                COLLATERAL

Home Point Financial                                            Mortgage - Monthly payments beginning Sept. 2019



3.8.     Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being
         avoided are listed in Part 6: Nonstandard Provisions.


Part 4: Treatment of Fees and Priority Debt


4.1.     Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. §507(a)(2) of $        3,250.00      to be paid as
         follows:
         (SELECT ONE)

                  Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13
           U      Cases.


                  Hourly Billing: Attorneys are required to file an application for compensation with the Court,
                  including an itemization of their time, in accordance with the Administrative Order on Attorney
                  Fees in Chapter 13 Cases.

4.2      Trustee’s Fees: Trustee’s fees are governed by statute and may change during the course of the case.

4.3.     Domestic Support Obligations: The following domestic support obligations will be paid over the life of
         the Plan as follows: These payments will be made simultaneously with payment of the secured debt to the
         extent funds are available and will include interest at the rate of   %. (If this is left blank, no
         interest will be paid.)

NAME OF CREDITOR                                                         PAYMENT AMOUNT

Connecticut CCSPC                                                        $70.00



4.4.     Priority Claims: All other 11 U.S.C. §507 priority claims, unless already listed under 4.3 will be paid in
         full over the life of the Plan as funds become available in the order specified by law.


Part 5: Treatment of Non Priority Unsecured Claims

5.1.     Payment Parameters: Debtors will make payments that will meet all of the following parameters
         (these are not cumulative, Debtors will pay the highest of the three):

         (a)      Debtors will pay all of the disposable income as shown on Form I22C of $ 0.00
                  to the non-priority unsecured creditors in order to be eligible for a discharge, unless Debtors
                  include contrary provisions in Part 6: Nonstandard Provisions along with sufficient legal reason
                  justifying the excusal from meeting this requirement.

         (b)      If the Debtors filed a Chapter 7 case, the priority and other unsecured creditors would receive
                  $ 0.00             . Debtors will pay this amount to the priority and other unsecured creditors in
                  order to be eligible for discharge in this case.

         (c)      The Debtors will pay $    0.00         to the general unsecured creditors to be distributed prorata.
   Case 19-40561         Doc 5       Filed 07/08/19         Entered 07/08/19 09:57:45               Desc Main
                                        Document            Page 5 of 6



5.2.   General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed
       will be paid (CHOOSE ONLY ONE):

       (a)            0           % dividend as long as this dividend exceeds the highest amount, if any, shown in
                Paragraph 5.1(a), 5.1(b), or 5.1(c) and the Debtors make payment for the applicable commitment
                period as indicated in Part 2 Section 2.4.

       (b)      The Debtors anticipate unsecured creditors will receive a dividend of                   % but will
                also pay the highest amount shown in Paragraph 5.1(a), 5.1(b), or 5.1(c) above. All creditors
                should file claims in the event priority and secured creditors do not file claims and funds become
                available for distribution.

5.3.   Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the
       Debtors are proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should
       appear in Part 6: Nonstandard Provisions.

NAME OF CREDITOR                            COLLATERAL                 REASON FOR CLASSIFICATION




5.4.   Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below
       are assumed. All other executory and unexpired leases are rejected. If the Debtors wish to cure a default on
       a lease, an explanation of those payments should be included in Part 6: Nonstandard Provisions.

NAME OF CREDITOR                                              DESCRIPTION OF COLLATERAL




5.5.   Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the
       possession of the Trustee or the Debtors, remains property of the estate subject to the Court’s jurisdiction,
       notwithstanding §1327(b), except as otherwise provided in Part 6: Nonstandard Provisions below.
       Property of the estate not paid to the Trustee shall remain in the possession of the Debtors. All property in
       the possession and control of the Debtors at the time of confirmation shall be insured by the Debtors. The
       Chapter 13 Trustee will not and is not required to insure such property and has no liability for injury to any
       person, damage or loss to any such property in possession and control of the Debtors or other property
       affected by property in possession and control of the Debtors.

5.6.   Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any
       claim in the Plan confirmed in this case, all lien avoidance actions or litigation involving the validity of
       liens or preference actions will be reserved and can be pursued after confirmation of the Plan. Successful
       lien avoidance or preference action will be grounds for modification of the Plan.
     Case 19-40561         Doc 5      Filed 07/08/19          Entered 07/08/19 09:57:45                Desc Main
                                         Document             Page 6 of 6



Part 6: Nonstandard Provisions


        Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be
        set forth below. These Plan provisions will be effective only if the applicable box in Part 1 of this Plan
        is checked and any nonstandard provisions placed elsewhere in the Plan are void.

1.      Upon confirmation of this plan, the non-purchase, non-possessory and/or judicial lien(s) in favor of
        Covington Credit and Mariner Finance will be avoided pursuant to 11 U.S.C. Section 522(f), and upon
        notice of discharge, the creditor(s) shall cancel said lien(s) of record within fifteen (15) days of such notice.




Part 7: Signatures


7.1.    Certification: The Debtors’ attorney certifies that all provisions of this Plan are identical to the Official
        Form of the Middle District of Georgia except for language contained in Part 6: Nonstandard Provisions.

Debtors’ Attorney




/s/ Brace W. Luquire                                              7/8/19
BRACE W. LUQUIRE                                                Date
